DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.

Status of Claims
Claim 1-3, 5, 30, 27, 42, 47, 135-148 are pending and under examination.
Claims 4, 6-29, 31-36, 38-41, 43-46, 48-134, and 146 have been canceled.

Response to Amendment
Based on the claim amendments new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 02/07/2022, the previous prior art rejection based on Rylander has been withdrawn and a new prior art rejection is set forth (see below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 30, 37, 42, 47, and 135-148 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 recites “at least one particle attached to the end portion of the member and configured to facilitate analysis of the cell”.   It is unclear how the particle is configured to perform the function of facilitating analysis of the cell.  Does the particle interact with the cell? In what manner is the analysis facilitated? It is unclear what would or would not satisfy “facilitating” analysis. How does a particle on an end portion facilitate in the analysis of a cell?  Does the particle interact with the light directed from the member at the optically interrogatable position? How are the cell, the light and the particle correlated such that the particle is configured to facilitate analysis of the cell? 
Claim 2-3, 5, 30, 37, 42, 47, and 135-148 are also rejected by their dependency from claim 1. 

Claims 30, 37, and 135-139 refer to “the particle”.  There is insufficient antecedent basis for this term in the claims. Claim 1 line 11 previously recites “at least one particle”. It is unclear if “the particle” is referring to only a single particle, or if “the particle” is referring to one a plurality of particles.  Furthermore, if the particle is referring to one of the plurality of particles, it is further unclear which of the plurality of particles applicants are referring to.  The examiner suggests applicants amend the claims to recite “the at least one particle”.

Claim 42 recites “the member is coated with particles”.  There is insufficient antecedent basis for this “particles” in the claim.  Claim 1 line 11 previously recites “at least one particle”.  It is unclear if the particles of claim 42 are also the at least one particle in claim 1, or if applicants are attempting to define a second set of particles attached to the member.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 30, 37, 42, 47, 135-138. 140-144, and 147-148 are rejected under 35 U.S.C. 103 as being unpatentable over Rylander et al. (US 2013/0338627; hereinafter “Rylander” – already of record), in view of Hollingsworth et al. (US 2005/0161594 – hereinafter “Hollingsworth”), in view of Wolfe et al. (US 2011/0208031 – hereinafter “Wolfe”), and further in view of. Sai et al. (US 2011/0207237 – hereinafter “Sai”).

Regarding claim 1, Rylander discloses an article for inserting a particle into a cell (Rylander discloses microneedles comprising tips that deliver drugs and/or nanoparticles to infiltrative cells; fig. 23 “Drug delivery”, [0283, 0287, 0295-0296, 0299-0300]), the article comprising: 
a member configured to guide and/or direct light to analyze the cell (Rylander discloses a fiberoptic microneedle configured to deliver light directly to target areas [0028]. The fiber optic needle provides optical sensing or imaging for diagnostics [0029].  See figure 27 which shows the member performing the intended use of analyzing a cell by delivering light “Laser Irradiation”.), 
the member comprising a starting portion, an end portion configured for insertion into a cell, and a tapered portion connecting the starting portion to the end portion (Rylander discloses the microneedle comprises a base, a tip, and transitional region between the base and tip [0335]; fig. 50.  Regarding the end portion configured for insertion into a cell, Rylander discloses inserting the end portion into a Urothelial Cell Carcinoma fig. 27, [0104]), wherein 

    PNG
    media_image1.png
    580
    681
    media_image1.png
    Greyscale

(i) the starting portion has a substantially constant average cross-sectional diameter of at least about 100 micrometers and is configured for guiding the end portion into the cell (Rylander; discloses the microneedle has a minimum outside diameter of about 25-150 µm, the outside diameter refers to any point on the fiber or needle, including the base or the tip or the transitional region between the base and tip; [0335].  The examiner notes that the base is connected to the end portion and is therefore configured for guiding the end portion into the cell), 
(ii) the end portion for insertion into the cell has a substantially constant average cross- sectional diameter (Rylander; fig. 50, Step IV right side photo – the end portion has a substantially constant average cross-sectional diameter) and a length of between about 750 micrometers and about 3 mm (Rylander discloses the end portion is about 3 mm; fig. 50, Step II, [0334], TABLE 1 “Length”).
(iii) the tapered portion connecting the starting portion to the end portion has a length of no more than about 500 micrometers (Rylander; fig. 50, Step II – The scalebar “3 mm” indicates the tapered portion connecting the starting portion to the end portion has a length of no more than about 500 microns.  That is, the tapered portion is not greater than 1/6th the length of the 3 mm scale bar); and 
Rylander does not teach the end portion has a diameter of less than 100 nm. However, Hollingsworth teaches the analogous art of a member configured to guide and/or direct light, the member comprising a starting portion, an end portion, and a tapered portion (Hollingsworth teaches a plasmon enhanced near-field optical probe 10 having a full thickness region 26, a tapered region 28, and an end portion 34(1); fig. 1, [0037, 0042]) wherein the fiber end is tapered to about 100 nm; [0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the end portion of the member of Rylander to a diameter of less than 100 nm, as taught by Hollingsworth, because Hollingsworth teaches it is well-known and convention in the art for near-field scanning optical microscopes to comprise an optical fiber having a tapered end with a diameter of about 100 nm; [0004]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Rylander and Hollingsworth both teach a member configured to guide and/or direct light, the member comprising a starting portion, an end portion, and a tapered portion.
Modified Rylander does not teach at least one particle attached to the end portion of the member, wherein (i) the at least one particle is positioned in an optically interrogatable position with respect to light transmitted through the member to the end portion, (ii) the at least one particle is attached to the end portion of the member via an adhesive positioned between the at least one particle and the end portion of the member, and (iii) the adhesive comprises at least one of a polymer or an epoxy.  However, Wolfe discloses the analogous art of a member configured to guide and/or direct light, the member comprising a starting portion, an end portion, and a tapered portion (Wolfe discloses a neural probe 20 with a starting portion, end portion, and tapered portion; fig. 2, [0062] - and is configured to guide light; fig. 7, #100, [0062, 0076]), where at least one particle is attached to the end portion of the member (Wolfe discloses the light guide 100 comprises a metal wire 125 that terminates at a nanostructure 130; [0076].  The examiner notes that the nanostructure 130 terminates at the end portion of the member; fig. 7B) wherein (i) the at least one particle is position in an optically interrogatable position with respect to light transmitted through the member to the end portion (Wolfe discloses nanostructured surfaces, such as gold on the neural probe, employ surface enhancement to boost signal detection of the neural probe when molecules of interest are in close proximity.  The primary enhancing mechanism lies in that the incident laser light excites localized surface plasmon resonance on the metallic surface which in turn enhances the Raman scattering [0090]), (ii) the at least one particle is attached to the end portion of the member via an adhesive positioned between the at least one particle and the end portion of the member (Wolfe discloses a process for attaching at least one particle to the end portion of the member; fig. 6A-6H, [0070].  The process comprises coating the end portion with PMMA 60, sputtering gold 55, masking a portion 70 of the gold 55 and removing unmasked gold 80, then applying a second PMMA coating 85; [0063, 0070].  Accordingly, the first layer of PMMA 60 is between the end portion of the member and the at least one particle 70) and (iii) the adhesive comprises at least one of a polymer or an epoxy (Wolfe discloses the neural probe is coated with conformal insulating layer including PMMA; [0063, 0070] - which is a polymer). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the end portion of the member of Rylander to further comprise at least one particle attached to the end portion by an adhesive in an optically interrogatable position, as taught by Wolfe, because Wolfe teaches the at least one particle attached to the end portion by an adhesive in an optically interrogatable position nanostructured surfaces, such as gold on the neural probe, employ surface enhancement to boost signal detection of the neural probe when molecules of interest are in close proximity.  The primary enhancing mechanism lies in that the incident laser light excites localized surface plasmon resonance on the metallic surface which in turn enhances the Raman scattering [0090].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Rylander and Wolfe both teach a member configured to guide and/or direct light, the member comprising a starting portion, an end portion, and a tapered portion.
Modified Rylander does not teach the at least one particle attached to the end portion of the member is configured to facilitate analysis of the cell. However, Sai teaches the analogous art of a member configured to guide and/or direct light to analyze a cell (Sai teaches an optical fiber that can transfer light from one end to another by internal reflection of light within the fiber; fig. 1a, [0022, 0034, 0036] – and the optical fiber is configured to facilitate analysis of the cell; [0031]), wherein at least one particle is attached to the end portion of the member and is configured to facilitate analysis of the cell (Sai teaches the optical fiber comprises a nanoparticle coating; fig. 1, [0020, 0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the end portion of the member of modified Rylander to further comprise a nanoparticle coating attached to the end portion of the member which are configured to facilitate analysis of cells, as taught by Sai, because Sai teaches the nanoparticles attached to the end portion of the member allows the member to act as a biosensor for the detection of an analyte [0031]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Rylander and Sai both teach a member configured to guide and/or direct light.

Regarding claim 2, modified Rylander teaches the article of claim 1 above, wherein the member comprises a metal (The modification of the end portion of the member of Rylander to further comprise at least one particle attached to the end portion by an adhesive in an optically interrogatable position, as taught by Wolfe, has previously been discussed in claim 1 above.  Wolfe additionally teaches the member comprises a metal; fig. 7A, #125, [0076]).

Regarding claim 3, modified Rylander teaches the article of claim 1 above, wherein the member comprises glass (Rylander discloses the fiberoptic microneedle devices comprises glass; [0295]).  

Regarding claim 5, modified Rylander teaches the article of claim 1 above, wherein the member is able to transmit light (Rylander discloses light is transmitted through the hollow core of fiber optic needle using a light source; [0055, 0273]).  
  
Regarding claim 30, modified Rylander teaches the article of claim 1 above, wherein the particle comprises a metal (The modification of the end portion of the member of Rylander to further comprise at least one particle attached to the end portion by an adhesive in an optically interrogatable position, as taught by Wolfe, has previously been discussed in claim 1 above.  Wolfe additionally teaches the particle comprises a metal; fig. 7A, #125, [0076]).  
  
Regarding claim 37, modified Rylander teaches the article of claim 1 above, wherein the particle is at least partially coated with a reaction entity (The modification of the end portion of the member of modified Rylander to further comprise nanoparticles attached to the end portion of the member, as taught by Sai, has previously been discussed in claim 1 above.  Sai additionally teaches the particles are at least partially coated with bioreceptors; fig. 1, [0056]).  
  
Regarding claim 42, modified Rylander teaches the article of claim 1 above, wherein the end portion of the member is coated with particles (The modification of the end portion of the member of Rylander to further comprise at least one particle attached to the end portion by an adhesive in an optically interrogatable position, as taught by Wolfe, has previously been discussed in claim 1 above.  Wolfe teaches additionally the end portion of the member is coated particles; fig. 6A, #55, [0070]).  
  
Regarding claim 47, modified Rylander teaches the article of claim 1 above, wherein the end portion is at least partially inserted into a cell (Rylander; fig. 27 shows the end portion being at least partially inserted into a urothelial cell carcinoma).  
  
Regarding claim 135, modified Rylander teaches the article of claim 1 above, wherein the particle is in surface plasmon resonance (SPR) communication with the member (The modification of the end portion of the member of Rylander to further comprise at least one particle attached to the end portion by an adhesive in an optically interrogatable position, as taught by Wolfe, has previously been discussed in claim 1 above.  Wolfe additionally teaches the particle is in surface plasmon resonance communication with the member [0090])

Regarding claim 136, modified Rylander teaches the article of claim 30 above, wherein the particle comprises gold (The modification of the end portion of the member of Rylander to further comprise at least one particle attached to the end portion by an adhesive in an optically interrogatable position, as taught by Wolfe, has previously been discussed in claim 1 above.  Wolfe additionally teaches the particle comprises gold; [0090]).  

Regarding claim 137, modified Rylander teaches the article of claim 30 above, wherein the particle comprises silver (The modification of the end portion of the member of Rylander to further comprise at least one particle attached to the end portion by an adhesive in an optically interrogatable position, as taught by Wolfe, has previously been discussed in claim 1 above.  Wolfe additionally teaches the particle comprises silver; [0090]).  

Regarding claim 138, modified Rylander teaches the article of claim 30 above, wherein the particle comprises aluminum (The modification of the end portion of the member of Rylander to further comprise at least one particle attached to the end portion by an adhesive in an optically interrogatable position, as taught by Wolfe, has previously been discussed in claim 1 above.  Wolfe additionally teaches the particle comprises aluminum; [0067]).  

Regarding claim 140, modified Rylander teaches the article of claim 1 above, wherein the member comprises gold (The modification of the end portion of the member of Rylander to further comprise at least one particle attached to the end portion by an adhesive in an optically interrogatable position, as taught by Wolfe, has previously been discussed in claim 1 above.  Wolfe additionally teaches the particle comprises gold; [0090]).

Regarding claim 141, modified Rylander teaches the article of claim 1 above, wherein the member comprises silicon (Rylander; [0174]).  

Regarding claim 142, modified Rylander teaches the article of claim 37 above, wherein the reaction entity comprises a binding partner to which an analyte binds (The modification of the end portion of the member of modified Rylander to further comprise nanoparticles attached to the end portion of the member, as taught by Sai, has previously been discussed in claim 1 above.  Sai additionally teaches the particles are at least partially coated with bioreceptors to which an analyte binds; fig. 1, [0056]).

Regarding claim 143, modified Rylander teaches the article of claim 37 above, wherein the reaction entity comprises a metal, a nucleic acid, an antibody, an aptamer, a sugar, a carbohydrate, a protein, a polymer, a catalyst, and/or a quantum dot (The modification of the end portion of the member of modified Rylander to further comprise nanoparticles attached to the end portion of the member, as taught by Sai, has previously been discussed in claim 1 above.  Sai additionally teaches the particles are at least partially coated with an antibody IgG; fig. 1, [0081]).  

Regarding claim 144, modified Rylander teaches the article of claim 37 above, wherein the reaction entity comprises platinum (The modification of the end portion of the member of modified Rylander to further comprise nanoparticles attached to the end portion of the member, as taught by Sai, has previously been discussed in claim 1 above.  Sai additionally teaches the particles can comprise combinations of particles including platinum; [0029, 0033].  The examiner notes that in cases where the nanoparticles are applied in combinations including platinum, the platinum nanoparticles would be capable of performing the function of the reaction entity).  

Regarding claim 147, modified Rylander teaches the article of claim 1 above, wherein facilitating analysis of the cell comprises determining a vibration characteristic and/or a change in the vibration characteristic of the member (The modification of the end portion of the member of Rylander to further comprise at least one particle attached to the end portion by an adhesive in an optically interrogatable position, as taught by Wolfe, and the modification of the end portion of the member of modified Rylander to further comprise nanoparticles attached to the end portion of the member, as taught by Sai, has previously been discussed in claim 1 above.  Wolfe additionally teaches determining a vibration characteristic and/or a change in the vibrational characteristic of the member [0073].  The modification resulting in the article being configured to facilitate analysis of the cell by determining vibrational characteristic).  

Regarding claim 148, modified Rylander teaches the article of claim 147, wherein the vibration characteristic and/or the change in the vibration characteristic of the member is due to a change in temperature, electric field, and/or magnetic field of the cell (The modification of the end portion of the member of Rylander to further comprise at least one particle attached to the end portion by an adhesive in an optically interrogatable position, as taught by Wolfe, and the modification of the end portion of the member of modified Rylander to further comprise nanoparticles attached to the end portion of the member, as taught by Sai, has previously been discussed in claim 1 above.  Wolfe additionally teaches determining a vibration characteristic and/or a change in the vibrational characteristic of the member due to polarizability [0073].  The examiner notes that polarizability refers to the tendency of matter, when subject to an electric field, to acquire an electric dipole moment in proportion to that applied field.  Accordingly, the vibration characteristic being due to a change in the electric field.  The modification resulting in the article being configured to facilitate analysis of the cell by determining vibrational characteristic).

Claim 139 is rejected under 35 U.S.C. 103 as being unpatentable over Rylander, in view of Hollingsworth, in view of Sai, in view of Wolfe, and further in view of Jung et al. (US 2015/0092191 – hereinafter “Jung”)

Regarding claim 139, modified Rylander teaches the article of claim 30 above comprising the particle.
Modified Rylander does not teach wherein the particle comprises silicon. 
However, Jung teaches the analogous art of a member configured to guide and/or direct light (Jung discloses optical fiber bundle 2; fig. 2, #2, [0022]) wherein the member comprises silicon (Jung discloses the coating the member with silicon rubber; [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the end portion of the member of modified Rylander to further comprise silicon particles, as taught by Jung, because Jung teaches the silicon particles on the member protect the member and absorb stray light; [0022]).  One of ordinary skill in the art would have expected this modification since modified Rylander and Jung both teach members configured to guide and/or direct light. 

Claim 145 is rejected under 35 U.S.C. 103 as being unpatentable over Rylander, in view of Hollingsworth, in view of Sai, in view of Wolfe, and further in view of Hjelme et al. (US 2003/01122443 – hereinafter “Hjelme”).

Regarding claim 145, modified Rylander teaches the article of claim 37 above comprising the reaction entity (The modification of the end portion of the member of Rylander to further comprise at least one particle attached to the end portion by an adhesive in an optically interrogatable position, as taught by Wolfe, and The modification of the end portion of the member of modified Rylander to further comprise nanoparticles attached to the end portion of the member, as taught by Sai, has previously been discussed in claim 1 above.  Sai additionally teaches the particles are at least partially coated with a reaction entity; fig. 1, “Bioreceptor”, [0056, 0081]).
Modified Rylander does not teach wherein the reaction entity comprises a hydrogel.  
However, Hjelme teaches the analogous art of a member configured to guide and/or direct light comprising an end portion (Hjelme teaches an optical fiber 2 wherein a beam of light is passed along the optical fiber core 4; [0082-0083]) wherein a reaction entity comprises a hydrogel (Hjelme; fig. 1, #8, [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reaction entity of modified Rylander with the reaction entity comprised of a hydrogel, as taught by Hjelme, because Hjelme teaches the reaction entity comprised of a hydrogel forms cross-links with antibodies and antigens which change the path of light in the member so that the antibodies and antigens can be detected; [0084-0085].  On of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Rylander and Hjelme both teach a member configured to guide and/or direct light comprising an end portion.

Response to Arguments
Applicants arguments filed on 02/07/2022 have been considered.

Applicants argue on page 6 of their remarks towards the 103 rejection of claim 1 that Rylander in view of Szunerits, in view of Hosokawa, and further in view of Jardemark or Ginaven that Rylander fails to teach the amended language “the member is configured to guide and/or direct light to analyze the cell … and the at least one particle is configured to facilitate analysis of the cell”.  Specifically, the nanoparticles described in Rylander are configured to cancer therapy, not for analysis of a cell.  The examiner agrees with applicants arguments and notes that they are directed towards the amended claim language.  Furthermore, the examiner has withdrawn the previous prior art rejection based on Rylander and has set forth a new prior art rejection which the examiner contends teaches the amended limitation.

Applicant(s) argue on pages 6-7 of their remarks that Rylander does not teach or suggest a particle attached to the end portion via an adhesive positioned between the at least one particle and the end portion of the member, wherein the adhesive comprises at least one of a polymer or an epoxy.  The examiner agrees with applicants’ arguments and has withdrawn the previous prior art rejection based on Rylander and has set forth a new prior art rejection which the examiner contends teaches the claimed limitation.

Applicant' s arguments on pages 7-8 with respect to the remaining references have been considered but are moot because the new ground of rejection does not rely on any of the remaining reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Kapron (US Patent No. 3,779,628) discloses a member that guides light comprising a starting portion, tapered portion, and an end portion.
Okandan (US Patent No. 6,645,757) discloses a member configured to facilitate the analysis of a cell.
Tarsa (US 2005/0117157) discloses a member comprising a tapered portion coated with particles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        


/Benjamin R Whatley/Primary Examiner, Art Unit 1798